PER CURIAM.
We agree with the plaintiffs that based on Sierra v. A Betterway Rent-A-Car, *968Inc., 863 So.2d 358 (Fla. 3d DCA 2003), the trial court incorrectly found that North Carolina, not Florida, has a “more significant relationship ... to the occurrence and the parties .... ” Sierra, 863 So.2d at 361 (citing Restatement (Second) of Conflict Laws § 146 (1971)). Our conclusion is based primarily on the fact that the renter of vehicle notified Enterprise Leasing Company Southeast (“Enterprise”) that the vehicle would be operated in Florida; Enterprise consented to the operation of the vehicle in Florida; Enterprise advertised that it was part of a global system of rental agencies; and the rental agreement specifically provided that Enterprise’s “financial responsibility is expressly limited to those applicable provisions of the motor vehicle financial responsibility laws of the state in which the vehicle is operated.” Finally, as in Sierra, to the extent that this opinion may be in conflict with Deemer v. Budget Rentr-A-Car Systems, Inc., 704 So.2d 133 (Fla. 1st DCA 1997), we certify conflict.
Reversed.